—Judgment, Supreme Court, Bronx County (Bernard Burstein, J., and a jury), entered on or about January 8, 1997, inter alia, dismissing the action as against defendant-respondent, unanimously affirmed, without costs.
The trial court properly instructed the jury on the applicable *216law in deciding whether defendant-respondent was negligent in stopping her bus on the exit ramp. The jury’s finding that she was not negligent is supported by evidence that the lead bus had stopped in front of her, that she signalled her intention to stop, and that the reason for the collision was that the third bus in line was moving too fast. Plaintiffs were not prejudiced by the court’s refusal to submit a verdict sheet requiring the jury to apportion fault.
Concur — Ellerin, J. P., Nardelli, Williams and Mazzarelli, JJ.